MEMORANDUM **
Ghazi Almashleh appeals from the district court’s decision, following a limited remand under United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc), that it would not have imposed a *625different sentence had it known that the Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We conclude that the government has waived its right to enforce Almashleh’s appeal waiver because the government failed to raise the argument during Al-mashleh’s initial appeal. See United States v. Garcia-Lopez, 309 F.3d 1121, 1123 (9th Cir.2002).
Almashleh’s contention that his sentence is unreasonable because the district court misapplied the Sentencing Guidelines is not properly before this court because Al-mashleh failed to raise the issue in his brief prior to the Ameline remand. See United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006); cf. United States v. Thornton, 511 F.3d 1221, 1227 (9th Cir. 2008) (recognizing that the appellant’s sentencing issues were properly before the court on appeal from an Ameline remand only because the appellant raised the issues in his initial appeal to this court).
Almashleh’s motion to expedite this appeal is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.